423 F.2d 1198
UNITED STATES of America, Appellee,v.Kenneth SWANSON, Appellant.
No. 13765.
United States Court of Appeals, Fourth Circuit.
Argued April 7, 1970.Decided April 9, 1970.

Milton B. Allen, Baltimore, Md.  (Court-appointed counsel), for appellant.
Barnet D. Skolnik, Asst. U.S. Atty.  (Stephen H. Sachs, U.S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit judges.
PER CURIAM:


1
Upon consideration of the briefs and the argument of counsel, we find in the record adequate testimonial support for the jury's finding that the defendant negotiated the counterfeit bill knowing at the time that it was counterfeit.


2
Affirmed.